internal_revenue_service department of the treasury number release date uil nos washington dc person to contact telephone number refer reply to cc fip 2-plr-119198-01 date date legend applicant parent_corporation a corporation b date date this letter responds to a ruling_request submitted on behalf of applicant on date with respect to the proper treatment of amortizable_bond_premium following a reorganization to which sec_368 sec_361 and sec_381 of the internal_revenue_code apply facts applicant is a subsidiary_corporation that joins in the filing of consolidated federal_income_tax returns with parent applicant acquires debt instruments at a premium and has amortizable_bond_premium within the meaning of sec_171 on debt instruments premium bonds that are described in sec_171 the following representations have been made by applicant and parent together the taxpayer as of date all of applicant’s premium bonds were taxable bonds within the meaning of sec_171 all of applicant’s premium bonds were originally issued after date further all of applicant’s premium bonds were mortgage- backed securities mbs including regular interests in real_estate mortgage investment conduits remic regular interests and collateralized mortgage obligations cmos none of applicant’s premium bonds were mortgage pass-thru certificates of the kind described in revrul_84_10 1984_1_cb_156 based on the represented date of transfer the request was timely filed within the meaning of sec_1_381_c_4_-1 of the income_tax regulations plr-119198-01 on date parent acquired_corporation a by means of a merger that qualifies as a reorganization to which sec_368 sec_361 and sec_381 apply in connection with this acquisition corporation b a subsidiary of corporation a was merged with and into applicant in a transaction that also qualifies as a reorganization to which sec_368 sec_361 and sec_381 apply the date of transfer with respect to this transaction was date taxpayer further represents that applicant is the acquiring_corporation with respect to the assets transferred by corporation b on date prior to date applicant and corporation b had each made an election to amortize bond_premium under former sec_1_171-3 pursuant to its election applicant amortized bond_premium using a straight-line method pursuant to its election corporation b which as of date also held only taxable premium bonds of the kind held by applicant used a different method from that used by applicant to account for its amortizable_bond_premium as of date applicant’s premium bond holdings exceeded those of corporation b applicable law if a transfer is in connection with a reorganization described in sec_368 a corporation that acquires the assets of another corporation in a transfer to which sec_361 applies is required to succeed to and take into account as of the close of the day of that transfer the items described in sec_381 of the transferor_corporation see sec_381 sec_1_381_a_-1 and sec_1_381_a_-1 under sec_1_381_a_-1 the acquiring_corporation is that corporation which ultimately acquires the assets transferred by the transferor_corporation in a transaction to which sec_381 applies under sec_1_381_b_-1 the date of transfer is defined as that day on which are transferred all those properties of the transferor_corporation which are to be transferred pursuant to the reorganization pursuant to sec_381 the acquiring_corporation is required to use the method_of_accounting used by the transferor_corporation on the date of transfer unless different methods were used by the transferor_corporation and the acquiring_corporation if different methods were used the acquiring_corporation must use the method or combination of methods_of_accounting adopted pursuant to regulations prescribed by the secretary see sec_1_381_c_4_-1 it is assumed in the absence of any information to the contrary that prior to date neither applicant nor corporation b were required by closing_agreement to use their respective methods_of_accounting for amortizing bond_premium plr-119198-01 sec_1_381_c_4_-1 provides special conditions for the continuation of methods_of_accounting following a sec_381 transaction however where only a single method_of_accounting may be used by a taxpayer for a particular item regardless of the number of separate and distinct trades_or_businesses operated by that taxpayer the acquiring_corporation shall adopt the principal method_of_accounting under sec_1 c - c iv unless the method_of_accounting must be determined in accordance with sec_1_381_c_4_-1 pursuant to sec_1_381_c_4_-1 the acquiring_corporation is required to use the principal method_of_accounting as determined under sec_1_381_c_4_-1 provided that it clearly reflects the income of the acquiring_corporation and its use is not inconsistent with the provisions of any applicable closing_agreement pursuant to sec_1 c -1 d i if the principal method_of_accounting does not clearly reflect income and consequently can not be used by the acquiring_corporation the commissioner shall determine the appropriate method_of_accounting to be used under sec_1_381_c_4_-1 the term method_of_accounting has the same meaning as that provided under sec_446 and the regulations thereunder the amount of any adjustments necessary to reflect a required change in method_of_accounting under these provisions the manner in which such adjustments are to be taken into account and the tax attributable thereto shall be determined and computed under sec_481 and the regulations thereunder subject_to the rules provided in sec_1_381_c_4_-1 and d see sec_1_381_c_4_-1 special methods_of_accounting for particular items of income and expense are provided in the code see sec_1_446-1 sec_171 provides special rules with respect to amortizable_bond_premium that must be used by a taxpayer to account for amortizable_bond_premium pursuant to sec_1_381_c_4_-1 if a single method_of_accounting must be used by a taxpayer with respect to a particular item the principal method_of_accounting for such item shall be determined by comparing the aggregate amount of the item and related accounts for the parties to the sec_381 transaction the method_of_accounting of the party having the greatest aggregate amount of such item and related accounts shall be the principal method_of_accounting for that item no method_of_accounting is acceptable unless however in the opinion of the commissioner that method clearly reflects income see sec_1_446-1 for purposes of sec_171 a bond means any bond debenture note or certificate or other evidence_of_indebtedness but does not include any such obligation which to the holder constitutes stock_in_trade or would otherwise be included in inventory if on hand at the close of the taxable_year or is held primarily_for_sale_to_customers in the ordinary course of business see sec_171 plr-119198-01 the amount of amortizable_bond_premium for a taxable_year is determined in accordance with sec_171 and pursuant to sec_171 is generally treated as an offset to interest payments in general under sec_171 bond_premium is amortized based on the bond’s yield_to_maturity which is determined by using the taxpayer’s basis in the obligation upon acquisition and compounding at the close of each accrual_period in the case of bonds described in sec_1272 rules similar to those in sec_1272 should be used to amortize any bond_premium on these bonds see h_r conf_rep no 99th cong 2d sess pt ii pincite c b vol pincite however as explained in footnote of this letter for purposes of applying the rules in sec_1272 to amortize bond_premium on these bonds a prepayment assumption of zero should be used regulations have been issued under sec_171 see sec_1_171-1 through however these regulations do not apply to certain bonds including regular interests in a remic qualified mortgages held by a remic and certain other debt instruments or pools of debt instruments with payments subject_to acceleration as described in sec_1272 see sec_1_171-1 analysis and conclusion prior to date both applicant and corporation b had elections in place under which they each amortized bond_premium on premium bonds as represented by taxpayer the merger of corporation b with and into applicant was accomplished in a transaction that qualifies as a reorganization to which sec_368 sec_361 and sec_381 apply consequently the rules with respect to the carryover of the parties’ respective methods_of_accounting for amortizable_bond_premium are governed by sec_381 and the regulations thereunder amortizable_bond_premium is an item that must be accounted for by a holder using a single method_of_accounting thus following the acquisition of corporation b by merger into applicant amortizable_bond_premium on all premium bonds held by applicant after date must be accounted for using a single method_of_accounting under sec_1_381_c_4_-1 applicant’s straight-line method would otherwise be the principal method_of_accounting with respect to this item sec_171 however requires the use of a constant_yield_method a method_of_accounting with respect to amortizable_bond_premium on such bonds that does not satisfy the statutory requirements of sec_171 and e will not clearly reflect income regulations have been promulgated under sec_171 that provide for a constant_yield_method of accounting for amortizable_bond_premium as so promulgated sec_1_171-1 through do not apply to certain bonds including regular interests in a remic qualified mortgages held by a remic and certain other debt instruments or pools of debt instruments with payments subject_to acceleration as described in plr-119198-01 because the applicant’s straight-line method does not satisfy the statutory requirements of sec_171 and e it does not clearly reflect income as required by sec_446 consequently applicant may not continue to use the straight-line method with respect to amortizing bond_premium see sec_1_381_c_4_-1 instead the commissioner is required to determine the appropriate method_of_accounting for amortizable_bond_premium to be used by applicant following date see sec_1 c -1 d i pursuant to the exercise of the commissioner’s authority in sec_1 c -1 d i applicant is required to change its method_of_accounting for amortizable_bond_premium to the proposed method as described in this letter under the proposed method applicant will a amortize bond_premium on a premium bond using a constant_yield_method in accordance with sec_171 b make the determinations required under sec_171 and b in accordance with the bond’s yield_to_maturity as prescribed by sec_171 c recover amortizable_bond_premium by way of offset against qualified_stated_interest payments from the bond in accordance with sec_171 d under sec_171 use the following formula for calculating amortizable_bond_premium on its premium bonds premium for period aap - p - aap in this formula aap refers to the adjusted acquisition price of the bond at the beginning of accrual_period and p payments other than payments of qualified_stated_interest made during equals the present_value of all accrual_period remaining payments to be made on the bond this present_value is determined by using the bond’s yield to the holder calculated as of the date the holder acquires the premium bond in determining the expected remaining payments and the yield of a premium bond assume no refers to the amount of on the bond aap sec_1272 see sec_1_171-1 applicant’s premium bonds are described in sec_1_171-1 therefore sec_1_171-1 through do not apply directly to applicant’s premium bonds aap for the first accrual_period is generally the holder’s purchase_price plr-119198-01 prepayments on the bond in effect the prepayment assumption will be zero for purposes of amortizing the bond_premium e account for the corresponding reduction in the basis of a premium bond in accordance with sec_1016 applicant is required to take into account any increase or decrease in tax resulting from the change in method authorized in this letter for both itself and corporation b as required by sec_1_381_c_4_-1 the adjustments necessary to reflect such change and the resulting increase or decrease in tax shall be determined and computed in the same manner as if on date both applicant and corporation b had initiated a change in method_of_accounting id accordingly we conclude that applicant must recompute the amount of the tax adjustment required to be taken into account under the rules required by sec_1 c - d iii after giving effect to the method authorized in this letter for amortizing bond_premium and that such adjustment is required to be taken into account in full in accordance therewith in the year of transfer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations or any other guidance to the extent the guidance is inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the authorized representative a bond that is prepayable is a bond subject_to a call and therefore subject_to the rules in sec_171 for callable bonds for example bond_premium on a callable bond is determined and amortized by reference to an earlier_call_date only if the use of the call date rather than the bond’s stated maturity_date would result in a slower recovery_of premium see sec_171 generally in the case of mortgage backed securities such as the premium bonds at issue here the use of a prepayment assumption other than zero to compute accruals of bond_premium would be inconsistent with the statutory rules in sec_171 for callable bonds plr-119198-01 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours william e coppersmith chief branch office of associate chief_counsel financial institutions products
